Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 09/16/2021 has been received and considered. Claims 1-39 are presented for examination.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Benjamin J. Sparrow at HAMILTON, BROOK, SMITH & REYNOLDS, P.C. (Reg. No. 62,259) at 09:59 AM on September 28, 2021.
3.	The application has been amended as follows: 
1)  Cancel Claim 24.

Allowable Subject Matter
4. 	Claims 1-23 and 25-39 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 

Li et al. teaches (“Relative positioning of tolerance polyhedral parts in an assembly”) teaches applying a plurality of constraints to the assembly based on the user-selected surfaces, each of the plurality of constraints defining a relationship between surfaces of at least two of the plurality of parts (right column on Pg 326 “constraint requirement” for “a polyhedral assembly” composed of “an object part and target part”, section 4.1-4.2.4), defining overlay surfaces at the assembly, each of the overlay surfaces corresponding to a respective one of the user-selected Fd is measured as the distance between the two closed vertices of two edges” on the left column on Pg 333, “The dimensions and tolerance specifications are assigned to the slider part and the slot-guideway part” right column on Pg 333, Fig. 13(a) and (b)), simulating 1) variation of the overlay surfaces across a range of variation values within a respective tolerance zone based on the tolerance specifications (“Each variant faces is represented by planar equation in WCS (Fig. 14(a and b)). The variant faces are Face0 and Face1 on the guideway part, Face10 and Face11 on the slider part.” Right column on Pg 333, Fig. 14 (a and b), section 6.1 and section 6.2 “During simulation, when these parameters are randomly varied… all points of the toleranced surfaces will lie in the tolerance zones that are specified by the dimension/tolerance specifications.”, right column on Pg 334 Model-1 and Model2 are varied) and 2) alteration of the stack as a result of the variation (right column on Pg 334 “produce its simulation results of the design function (clearance)”), configuring a database indicating an assembly model and respective contributor values indicating a relative contribution of each of the assembly model to the stack (step 4 and 5 on the right column of Pg 334, Table 2) and 
none of the prior art of record discloses a computer-aided design system to provide tolerance analysis of model assemblies, including:

configuring a database to indicate 1) the user-selected surfaces and 2) respective contributor values indicating a relative contribution of each of the user-selected surfaces to the stack.”,
(Claim 21) “identifying, based on the variation, a subset of the user-selected surfaces that, when varied within the respective tolerance, alter the stack; and 
configuring a database to indicate 1) the user-selected surfaces, 2) the datum, and 3) respective contributor values indicating a relative contribution of each of the user-selected surfaces to the stack.”
(Claim 22) “identifying, based on the variation of the overlay surfaces, a subset of the user-selected surfaces that, when varied within the respective tolerance zone, alter the stack; and
 configuring a database to indicate 1) the user-selected surfaces and 2) respective contributor values indicating a relative contribution of each of the user-selected surfaces to the stack.”
(Claim 39) “identifying, based on the variation of the overlay surfaces, a subset of the user-selected surfaces that, when varied within the respective tolerance zone, alter the stack; and 
configuring a database to indicate 1) the user-selected surfaces and 2) respective contributor values indicating a relative contribution of each of the user-selected surfaces to the stack.”, and 
in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


EUNHEE KIM
Primary Examiner
Art Unit 2127



/EUNHEE KIM/Primary Examiner, Art Unit 2127